SENTENCIA
El Estado trae este certiorari para revisar la decisión del Juez Superior Señor Arbona Torres, de la Sala de Caguas, suprimiendo el testimonio de Leticia Pérez Martínez, única testigo de identificación del acusado en este caso por impru-dencia crasa al conducir. Infr. Art. 87 Código Penal, 33 L.P.R.A. see. 4006. La contestación del recurrido a nuestra orden para mostrar causa de 15 enero, 1981 no inclina el Tribunal hacia su posición.
Hubo una identificación por fotografía cuando ya el acu-sado era sospechoso, la cual no es admisible por no haberse *781cumplido las formalidades de la Regla 252.2 de Procedimiento Criminal. Luego la testigo ratificó la identificación en rueda de detenidos (lineup) en la que el acusado estuvo represen-tado por abogado, quien no tuvo objeción al procedimiento. De modo que no había cuestión de puro derecho que justificara al juez en suprimir la evidencia. El magistrado hizo una evaluación factual de dicho testimonio a la luz de los criterios de Pueblo v. Peterson Pietersz, 107 D.P.R. 172 (1978), y hasta concluyó que el factor sugerente de las fotos había viciado la confiabilidad de la identificación en lineup. Esta es materia de hechos, parte de la prueba que al jurado o a otro juez constituido en tribunal de derecho le corresponde aqui-latar y adjudicar en el juicio. Como se dijo en Manson v. Brathwaite, 432 U.S. 98, 116 (1976), “prueba con algún ele-mento indigno de confianza es grano de todos los días para el molino del jurado”.
Con estos antecedentes y fundamentos, se expide el auto de certiorari, se anula la resolución de Caguas de 9 septiem-bre, 1980 suprimiendo la prueba de identificación y se remite el caso a juicio.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Irizarry Yunque emitió voto disidente al cual se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Negrón García concurrió en el re-sultado sin opinión.
(Fdo.) Ernesto L. Chiesa
—O—

Secretario